Citation Nr: 1445951	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1995; and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran testified about his claim for service connection for PTSD before an undersigned Veterans Law Judge, seated at the RO, in August 2011 (Travel Board hearing). Subsequently, in April 2014, the Veteran testified about the same issue before the undersigned Acting Veterans Law Judge via videoconferencing (Videoconference hearing). Transcripts of those hearings are associated with the claims file.

A Veterans Law Judge (or Acting Veterans Law Judge) who conducts a hearing must participate in making the final determination of the claim involved. 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013). By law, appeals may be assigned only to an individual Veterans Law Judge or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a) (West 2002). Therefore, when a Veteran has had a hearing before two separate Veterans Law Judges covering the same claim on appeal, a third Veterans Law Judge is assigned to participate in a panel decision with respect to that claim. Accordingly, a third Veterans Law Judge has been assigned to participate in a panel decision in this case.

In January 2012, the Board remanded the issue of service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for further development.

In January 2012, the Board also remanded claims for service connection for a low back disorder, bilateral pes planus, right leg tendonitis, and right leg deep vein thrombosis, because the RO had not issued a Statement of the Case (SOC) after the filing of a timely Notice of Disagreement (NOD) regarding those issues. The Board specifically advised the Veteran that the Board would not have jurisdiction over those issues unless he properly perfected appeals after the issuance of the SOC. 

In a November 2013 rating decision, the AOJ subsequently granted service connection for bilateral pes planus, right leg tendonitis, and right leg deep vein thrombosis. Those issues are not in appellate status and are not before the Board. 

The Veteran subsequently perfected his appeal for the issue of service connection for a low back disorder and presented testimony regarding that issue at the April 2014 Travel Board hearing. As that issue does not require review by a panel of judges, the issue of entitlement to service connection for a low back disorder is the subject of a separate decision. 


FINDINGS OF FACT

1. The Veteran has an acquired psychiatric disorder, specifically an adjustment disorder. 

2. The medical evidence of record, particularly the November 2012 VA examiner's opinion, demonstrates that the Veteran's acquire psychiatric disorder is at least as likely as not related to service. 


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In this decision, the Board grants service connection for an acquired psychiatric disorder. This award represents a complete grant of the benefit sought on appeal. Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran has not been offered the opportunity to testify at another hearing before a third Veterans Law Judge in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, an appellant has the right to a hearing before all three Veterans Law Judges involved in a panel decision. As the Board is fully granting the claim on appeal, the Board finds this deficiency to be harmless error. 

Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In regard to element (1), current disability, post-service treatment records, to include a November 2012 VA psychiatric examination report, indicate that the Veteran has been diagnosed with a chronic adjustment disorder. This element is satisfied. 

In regards to elements (2), in-service incurrence, and (3) causal relationship, the service treatment records for the Veteran's periods of active duty are silent for complaints or findings regarding psychiatric treatment. However, the Veteran's service personnel records indicate that he served in Iraq and Kuwait from March 2004 through March 2005 in a "designated imminent danger pay area." The Veteran has provided credible testimony regarding his in-service experiences, to include an incident in which he was nearly killed by a roadside bomb and witnessing a fellow service member being wounded in the arm during a firefight. In the November 2012 VA psychiatric examination report, a VA examiner, having reviewed the evidence, interviewed the Veteran, and performed a mental health examination, stated that the Veteran's diagnosed chronic adjustment disorder was caused by his experiences during service. 

As all three elements have been satisfied, the Board finds that service connection for an acquired psychiatric disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disorder is granted. 


			
            RONALD W. SCHOLZ		       KELLI A. KORDICH
	              Veterans Law Judge                                  Acting Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals



________________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


